Citation Nr: 0906999	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a stomach or 
intestinal disability, to include dysentery or residuals of 
an ileo-transverse colectomy and cecal diverticulitis with 
abscess.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to May 
1946, July 1946 to January 1949, and February 1951 to January 
1954.  The Veteran was a prisoner of war (POW) from April 12, 
1942 to April 15, 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from a 
chronic low back disability in service or within one year of 
service or that his current low back disability was caused or 
aggravated by his active service.  

2.  There is no evidence that the Veteran suffered from a 
chronic stomach or intestinal disability in service, 
including dysentery or cecal diverticulitis with abscess, or 
that any current stomach or intestinal disability was caused 
or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for a 
stomach or intestinal disability, including dysentery or 
residuals of an ileo-transverse colectomy and cecal 
diverticulitis with abcess have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c)(2008).

In April 2006, the Veteran filed a claim for service 
connection for a back condition and a stomach condition.  The 
RO first treated the Veteran's claim for service connection 
for a stomach condition as an attempt to reopen a prior claim 
for dysentery and later as an attempt to reopen a prior claim 
for residuals of an ileo-transverse colectomy for cecal 
diverticulitis with abscess.  

Since it is not clear exactly what the Veteran meant by 
"stomach condition," the Board will consider whether 
service connection is warranted for any stomach or intestinal 
disability.

Low Back Disability

The Veteran reported to the March 2007 VA examiner that while 
he was a prisoner of war, he was struck on the back of the 
head with a rifle butt and later was kicked several and hit 
with a rifle butt.  The Veteran asserts that he has suffered 
from chronic low back pain ever since his time as a POW and 
that his current low back disability is a result of trauma 
sustained as a POW.  

The fact that the Veteran was injured during service is not 
in dispute by the Board.  However, a Report of Medical 
Examination from his separation examination in October 1953 
indicates that his spine is normal and does not note any low 
back injury or complaints of low back pain, indicating that 
the injury cited by the Veteran was not chronic.

The first evidence of any low back condition is a VA medical 
record showing treatment for an L-1 compression fracture in 
October 1995, many years after service.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The Veteran was afforded VA examinations of his low back in 
July 2006 and March 2007.  The July 2006 examiner diagnosed 
the Veteran with chronic mechanical low back pain secondary 
to degenerative joint disease of the lumbar spine.  He 
concluded that "it would be pure speculation to relate 
normal degenerative changes in an 86 year old to service 
events."

The March 2007 VA examiner reported that the Veteran 
currently suffers from wedge compression of the body of the 
L1 vertebrae with multilevel disk space narrowing and 
intermittent low back pain.  He stated that he had reviewed 
the Veteran's claim file and saw no evidence of low back 
injury.  He concluded, "It is this provider's opinion that 
it is purely speculative to state that [the Veteran's] 
current low back pain is related to his POW days many years 
ago.  I see no evidence of it in the C-file."  

The VA examiners' opinions, as well as the service and post-
service treatment records, provide highly probative evidence 
against the Veteran's claim, indicating a problem that began 
many years after service with no connection to service.  

The Board acknowledges the Veteran's belief that his low back 
disability is related to his active service, however, he is 
not competent to provide an expert opinion as to the etiology 
of his alleged disabilities and the Board must find that the 
record provides highly probative evidence against such a 
finding.  Simply stated, the Veteran is not a medical expert 
and does not have the appropriate education, training and 
experience to render such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Based on the above evidence, the Board finds that the 
Veteran's low back disability did not have onset during his 
active service or within one year of service and was not 
caused or aggravated by his active service.  Thus, 
entitlement to service connection for a low back disability 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).  

Stomach or Intestinal Disability

There is no evidence in the Veteran's service treatment 
records of any complaints of or treatment for a chronic 
stomach or intestinal disability.  A Report of Medical 
Examination from the Veteran's separation examination in 
October 1953 does not note any stomach or intestinal 
problems.  

Shortly after separation from service, the Veteran sought 
service connection for dysentery, but a rating decision from 
January 1956 notes that there is no evidence that the Veteran 
suffered from dysentery either in service or at the time of 
the decision.  There is no evidence of record that the 
Veteran currently suffers from dysentery.  

In February 1965, the Veteran was admitted to The Queen's 
Hospital with abdominal pain.  He was diagnosed with cecal 
diverticulitis with abscess and an ileo-transverse colectomy 
was performed.  There was no evidence of any tumors in the 
large intestines at the time.  However, the Veteran sought 
service connection for removal of a tumor from the large 
intestines which he claimed started to develop during his 
service in the Korean War.  His claim was denied in a May 
1965 rating decision which noted that not only was there no 
evidence of any intestinal disorder in service, but also that 
there was no evidence of any tumors of the large intestine at 
his February 1965 surgery.  

In October 1994, the Veteran was admitted to the Dallas VA 
Hospital with complaints of abdominal pain.  Surgery was 
successfully performed to remove the Veteran's gallbladder.  
The Discharge Summary notes that in 1971, the Veteran had a 
colon resection to remove benign polyps.  

Since then, there is no evidence of any stomach or intestinal 
problems other than treatment for and complaints of 
constipation and cramping.  

The Veteran was afforded a VA examination in July 2006.  The 
Veteran reported a long history of intermittent stomach and 
abdominal pains.  He reported about one episode per month, 
lasting for three to four days, of nausea, vomiting, and 
abdominal cramping.  The examiner diagnosed the Veteran with 
"residuals of bowel resection unrelated to any service 
event."  

The VA examiner's opinion, as well as the service and post-
service treatment records, provide highly probative evidence 
against the Veteran's claim, indicating a problem that began 
many years after service.  

Once again, the fact that the Veteran underwent extreme 
hardships during his military service is not in dispute.  
Based on the above evidence, the Board finds that the 
Veteran's current stomach or intestinal disability did not 
have onset during his active service or within one year of 
service and was not caused or aggravated by his active 
service.  Thus, entitlement to service connection for a 
stomach or intestinal disability, including dysentery or 
residuals of an ileo-transverse colectomy and cecal 
diverticulitis with abscess is not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2008).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2006 that informed him of what evidence 
was required to reopen a prior claim, what evidence was 
required to substantiate his claims, and of the Veteran's and 
VA's respective duties for obtaining evidence, as well as how 
VA assigns disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA treatment records.  
The Veteran was also afforded VA examinations in July 2006 
and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


